             Case 2:20-cv-00994-TLN-DB Document 24 Filed 09/18/20 Page 1 of 3



 1   Mark Joseph Reichel, State Bar No. 155034
     mark@reichellaw.com
 2   455 Capitol Mall
     8th Floor, Suite 802
 3   Sacramento, CA 95814
     Telephone: (916) 498-9258
 4   Facsimile: (916) 441-6553

 5   Alexey V. Tarasov, Texas State Bar No. 24075140
     alexey@tarasovlaw.com
 6   Seeking pro hac vice
     5211 Reading Road,
 7   Rosenberg, Texas 77471
     Telephone: (832) 623-6250
 8   Facsimile: (832) 558-3540

 9   Attorneys for Defendants,
     Stewart Marketing, LLC,
10   Graylan Stewart

11                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
12
                                               )
13    MARK AUSSIEKER,                          )
                                               )
14          Plaintiff                          )
                                               )                   Case No.: 20-cv-994
15                 v.                          )
                                               )                   [PROPOSED] AGREED
16    STEWART MARKETING, LLC,                  )                   FINAL JUDGMENT
      GRAYLAN STEWART,                         )
17                                             )
            Defendants                         )
18    ________________________________________ )

19          On this day came on to be heard all claims of Plaintiff MARK AUSSIEKER (referred to

20   herein as “Plaintiff’), in the above-styled case for a final adjudication as to all claims against

21   Defendant, STEWART MARKETING, LLC, and GRAYLAN STEWART, (referred to herein as

22   “Defendants”).

23

24                                                    -1-

25                                          Agreed Final Judgment

26
             Case 2:20-cv-00994-TLN-DB Document 24 Filed 09/18/20 Page 2 of 3



 1   1.   Plaintiff and Defendants appeared, through this pleading, announced ready for trial, waived

 2   a trial by jury, and announced to the Court that Defendant made an Offer of Judgment pursuant

 3   to Federal Rule of Civil Procedure 68 to Plaintiff to fully and finally resolve all claims, demands,

 4   and causes of action that have been or could have been brought in this case by Plaintiff against

 5   Defendants, including all claims for injuries and damages allegedly sustained by Plaintiff that

 6   have been brought or could have been brought against Defendants because of the incidents made

 7   the basis of this lawsuit. Plaintiff and Defendants announced that Plaintiff has accepted

 8   Defendants’ Offer of Judgment.

 9   2.   The parties requested from the Court entry of a final judgment against Defendants in this

10   lawsuit in accordance with the Offer of Judgment.

11   3.   IT IS THEREFORE ORDERED, ADJUDGED, and DECREED that judgment is rendered

12   in favor of Plaintiff and against Defendants in this lawsuit.

13   4.   IT IS FURTHER ORDERED, ADJUDGED, and DECREED that Defendant is ordered to

14   pay Plaintiff the total sum of two thousand five hundred one and No/100 dollars ($2,501.00).

15   5.   IT IS FURTHER ORDERED, ADJUDGED, and DECREED that once the judgment is

16   funded, Defendants shall be fully relieved and discharged from any and all liability to Plaintiff

17   for the incident made the basis of this lawsuit.

18   6.   IT IS FURTHER ORDERED, ADJUDGED, and DECREED that Plaintiff is denied all

19   relief against Defendants relating to the incidents made the basis of this lawsuit not expressly

20   granted by this Agreed Final Judgment, whether the relief was requested or whether it could have

21   been requested in this lawsuit.

22

23

24                                                      -2-

25                                         Agreed Final Judgment

26
            Case 2:20-cv-00994-TLN-DB Document 24 Filed 09/18/20 Page 3 of 3



 1          SIGNED this ____ day of __________________________, 2020.

 2

 3                                            _______________________________
                                              UNITED STATES DISTRICT JUDGE
 4

 5
     AGREED AND APPROVED
 6
     AS TO FORM AND SUBSTANCE:
 7

 8

 9   /s/ Mark Reichel
     Mark Joseph Reichel,
10   Attorney for Stewart Marketing, LLC and Graylan Stewart

11

12
     /s/ Mark Aussieker
13   Mark Aussieker, pro se

14

15

16

17

18

19

20

21

22

23

24                                              -3-

25                                     Agreed Final Judgment

26
